B6tJoWD3^ua.
    B6 tic 1403**UOl mliz
                     -— - - \)5i
    Dallas do 3ai L
                                            RECEIVED IN
                                   COURT OF CRIMINAL APPEALS
                                                23 2C.3

CYimm'aLcouYto^oLppeals                jn
p.o. box S1.3DS cafitoL station       Abe) Acosta, ClerK
AosfcmTX.'mif




            Re»rVjs beiifl$ VvJirt psvc>>bU£iadya*ici fM phws»-
                Gfli-V |v\JuveJ I need rot.go .£& soM«- Gov h eLp <•
Greetmps'




 %nCt7J24/^XQ-5;te>i4.-t£r'/<*-£ 6y.f^_sfc_)*>*E»3^Co          ~~- - -
                             Parkland Health & Hospital System                   Patient Name:'
                                  Dallas County Jail Health
                                         Dallas, Texas                           Book-in Numbei
                                                                                 Date of Birth:
                                SICK CALL REQUEST                               Race:
                                        (KITE)
                     blem: ("Please write legibly)(All health care requests are subjactbajiw.
     Pleas? Do Not Write Be low This Line or On the Back ofThis Form
   \ Received Date f\ iMc:„,__________.__,___
 Zj O Emergent                                                    O Urgent
 ^ DDcntal           DMedicai        •Mental Health            •Medication        OOBGY
g_
\S> 1 riaged by: Signature/1 itie Credentials ot Healthcare Professional
                                                                                           ^
                                                                              Printed Name of l-lei
     O Scanned     • Nurse Guideline done      D Nurse Note done      O MHL Note done O Releasl
      Signature/Title/Credentials of Healthcare Professional        Printed Name of Healthcare Professional
     03/2013   .